Fourth Court of Appeals
                                   San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00072-CR

                                        Sierra FISHER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR5413A
                      Honorable Catherine Torres-Stahl, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       SIGNED December 19, 2018.


                                                 _____________________________
                                                 Marialyn Barnard, Justice